Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Christopher Jethrow on 03/02/2021.

The application has been amended as follows: 

(Currently amended) A device for acting on a connection element with an applied force, such that the connection element is plastically deformed by the application, comprising:
a movably mounted head part comprising a machining head designed as a punch or rolling element for rolling forming, wherein the machining head is adapted to contact the connection element;
a first drive adapted to drive a translation of the head part in the longitudinal axis of the head part, to drive it so that the applied force is applied to the connection element from the machining head;
a second drive adapted to drive a rotation of the machining head about the longitudinal axis, and to drive the machining head so that the punch is able to describe at least one closed curve;
a housing for accommodating the first drive, the second drive, and the head part; and 
wherein the first drive and the second drive each comprises an [[are ]] electrically driven motor and the electrically driven motors are coaxially arranged, and the second drive is arranged in the head part.

(Currently amended) The device according to claim 1, wherein the motor of the first drive comprises a hollow shaft motor, and also comprises a screw drive selected from the group consisting of: roller drives, ball drives, or planetary screw drives.

(Currently amended) The device according to claim 2, wherein the motor of the first drive comprises a threaded spindle having a spindle pitch of 5 mm or less.

(Currently amended) The device according to claim 1, wherein the motor of the second drive comprises a permanently excited synchronous motor.

(Canceled) 

(Currently amended) The device according to claim 1, wherein the device comprises a force sensor which measures the applied force and is connected downstream of the motor of the first drive, wherein the force sensor is connected upstream of the motor of the second drive.

(Previously presented) The device according to claim 1, wherein the housing comprises a guide for a translational movement of the head part and wherein the housing comprises a rotation prevention with respect to the head part so that a 

(Previously presented) The device according to claim 7, wherein the rotation prevention and/or the guide are formed by at least one rod extending in the longitudinal direction through the housing and at least one step bearing for bearing the rotation prevention and/or the guide.

(Previously presented) The device according to claim 1, comprising a cable guide integrated into the housing, and the cable guide is integrated into a spring coil in the housing, for conducting electrical signals between the head part and a connector.

(Previously presented) The device according to claim 1, wherein the housing comprises a plurality of parts, wherein the housing comprises a first housing part and a second housing part, and wherein the housing parts are designed as detachably connectable to one another, so that a second housing part, which accommodates the second drive and the head part, is replaceable.

(Previously presented) The device according to claim 1, further comprising at least one sensor for detecting a connection element.

(Previously presented) A use of a device according to claim 1, as an electric riveting machine for applying force in a shape-changing way and deforming the connection elements to produce riveted connections, for applying force in a tumbling and/or radial fashion and deforming the connection element in order to produce riveted connections.

(Previously presented) A method for operating the device according to claim 1, wherein a machine tool transmits control signals and electrical current to the device, comprising the steps:
lowering the head part into an operative connection with a connection element;
driving the machining head to execute a circular movement;
driving the machining head to execute a translational force-applying movement, as a working stroke.

(Original) The method according to claim 13, wherein a connection element is detected by means of a tactile sensor and as a function of the detected connection element, the parameters for the application of force are selected and adapted based on feedback.

(Previously presented) A machine tool comprising the device according to claim 1 and a fastening unit that is detachably connectable to the device in order to affix the device in a machine tool.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, neither Honsel (US20160114383A1) nor Peter (EP0820823A1) disclose every single limitation as set forth, nor does the combination of Honsel and Peter teach single limitation of the claim. Specifically, the prior art, as exemplified by the prior arts of record, fails to disclose the “wherein the first drive and the second drive each comprises an electrically driven motor and the electrically driven motors are coaxially arranged, and the second drive is arranged in the head part” in combination with the other limitations of the claim. 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725